Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 10, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer had, at the very least, a founded suspicion of criminal activity (see People v De-Bour, 40 NY2d 210, 223 [1976]), based upon his observation of a man giving money to defendant in return for an unidentified item which the man promptly placed into his mouth (see People v Jones, 90 NY2d 835 [1997]). The officer was justified in following defendant into a grocery store, asking him to turn around, asking him for identification, asking him to keep his hands where the officer could see them and asking him to step outside the store so that the inquiry could be conducted safely. When defendant refused repeated requests to show his hands, and then reached toward his waistband, the officer reasonably believed that defendant was armed and properly conducted a frisk for weapons (see People v Batista, 88 NY2d 650, 654 [1996]; People v Benjamin, 51 NY2d 267, 271 [1980]), which led to the lawful recovery of a pistol and drugs. Concur — Nardelli, J.P., Mazzarelli, Andrias, Saxe and Williams, JJ.